 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDMid-America Transportation CompanyandNational MaritimeUnion of America,AFL-CIO.Case No. 26-CA-1310.March11, 1963DECISION AND ORDEROn November 29, 1962, Trial Examiner Thomas S. Wilson issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report together with a brief in support of these excep-tions, and the General Counsel filed a brief in support of the Inter-mediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner as modified herein.'ORDERUpon the entire record in the case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Mid-America Trans-portation Company, Memphis, Tennessee, and St. Louis, Missouri, itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with National Maritime TTnionof America, AFL-CIO, as the exclusive representative of its employeesi In agreement with the Trial Examiner,we find that Respondent failed to comply withits duty to bargain with the Union in good faith by its adamant insistence that negotia-tions be conducted only at locations in the State of TennesseeBut, as we are not con-vinced that St. Louis,Missouri, is theonlylocation where negotiations can be conductedwithout undue prejudice to the legitimate interests of the parties,we shall modify theTrial Examiner's recommended Order by requiring that the Respondent bargain with theUnion,on request,at St. Louis or any other reasonable location.We also find,as did the Trial Examiner,that Respondent further violated Section8(a) (1) and(5) of the Act by denying authorized union patrolmen the right of accessunder reasonable conditions to a vessel on which employees represented by the Unionwere employed.We shall remedy this violation by directing that the Respondent, uponrequest,grant authorized union patrolmen access to its vessel under reasonable termsand conditions for the purposes of conferring with the employees in the bargaining unit.Cf.Richfield Oil Corporation v. N L.R B.,143 F. 2d 860(C.A 9). To the extent thatsuch terms and conditions are bargainable,the bargaining provisions of our Order insurethe Respondent's compliance with its bargaining obligations in this respect.141 NLRB No. 30. MID-AMTERICA TRANSPORTATION COMPANY327in the appropriate unit with respect to wages, rates of pay, hours ofemployment, and other terms and conditions of employment, or inany other manner interfering with the efforts of such Union to bargaincollectively on behalf of such employees.The appropriate bargainingunit is :All unlicensed employees of the company's towboat,Eleanor Gor-don,excluding masters, mates, pilots, chief engineers, assistant engi-neers, office clerical employees, guards, professional employees, andsupervisors as defined in the Act.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively in St. Louis, Missouri, orany other reasonable location, with National Maritime Union of Amer-ica,AFL-CIO, as the exclusive representative of the employees inthe appropriate unit and embody any understanding which may bereached in a signed agreement.(b)Upon request, grant to authorized NMU patrolmen the rightof access to theEleanor Gordonunder reasonable terms and conditions,for purposes of conferring with employees in the appropriate unit.(c)Post at its places of business in Memphis, Tennessee, in St.Louis, Missouri, and aboard the MVEleanor Gordon,copies of theattached notice marked "Appendix."Copies of said notice, to befurnished by the Regional Director for the Twenty-sixth Region,shall, after they have been duly signed by the authorized representa-tive of Respondent, be posted by Respondent at the places above men-tioned immediately upon receipt thereof and be maintained by it fora period of 60 consecutive days from the date of posting, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twenty-sixth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.22 In the event that thisOrder is enforcedby a decree of a UnitedStates Court ofAppeals, thereshall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that: 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT refuse to bargain collectively with National Mari-time Union of America, AFL-CIO, as the exclusive representa-tive of our employees in the appropriate unit described below, orin any other manner interfere with the efforts of said Union tobargain collectively on behalf of said employees.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rightsguaranteed them in Section 7 of the Act.WE WILL bargain collectively, in St. Louis, Missouri, or anyother reasonable location, upon request, with the aforesaid Unionas the exclusive bargaining representative of all our employeesin the appropriate unit described below with respect to wages,rates of pay, hours of employment, and other terms and conditionsof employment and if an understanding is reached, embody suchunderstanding in a signed agreement.The appropriate unit is :All unlicensed employees of the company's towboat,Elea-nor Gordon,excluding masters, mates, pilots, chief engi-neers, assistant engineers, office clerical employees, guards,professional employees, and supervisors as defined in theAct.WE WILL grant authorized NMU patrolmen a right to boardtheEleanor Gordonunder reasonable terms and conditions toconfer with members of the appropriate unit.MID-AMERICA TRANSPORTATION COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, Falls Building, 22 North Front Street, Memphis, Tennessee,Telephone No. Jackson 7-5451, if they have any question concerningthis notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed on June 8, 1962, by National Maritime Union of America,AFL-CIO,hereinafter called theUnion, or NMU theGeneral Counsel of theNational Labor Relations Board, hereinafter called the General Counsel1 andthe Board respectively,by theRegionalDirector for the Twenty-sixth Region(Memphis, Tennessee),issued his complaint dated August3, 1962,againstMid-AmericaTransportationCompany,herein called the Respondent.The complaintalleges that Respondent had engaged in, and was engaging in, unfairlaborpracticesaffecting commerce within the meaning of Section 8(a) (1) and (5) and Section 2(6)and (7)of the Labor Management RelationsAct, 1947,as amended,herein called1This term specifically includes the attorney appearing for the General Counsel. MID-AMERICA TRANSPORTATION COMPANY329the Act.Copies of the charge, the complaint and notice of hearing thereon were dulyserved upon the Union and Respondent.Respondent duly filed its answer admitting certain allegations of the complaintbut denying the commission of any unfair labor practices.Pursuant to notice, a hearing thereon 2 was held at Memphis, Tennessee, on Octo-ber 1 and 2, 1962, before Trial Examiner Thomas S. Wilson. All parties appeared atthe hearing, were represented by counsel and afforded full opportunity to be heard,to produce, examine and cross-examine witnesses, to introduce evidence material andpertinent to the issues, and were advised of their right to argue orally upon therecord and to file briefs and proposed findings and conclusions or both.Oralargument was waived.Briefs were received from each of the parties on Novem-ber 13, 1962.Upon the entire record in the case and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTMid-America Transportation Company is now, and has been at all timesmaterial herein, a Tennessee corporation engaged in contract carriage of bulk com-modities on inland waterways between and through various States of the United States.Itmaintains a corporate office in Memphis, Tennessee, and its "fiscal office" in St.Louis,Missouri.During the past 12 months, Respondent derived gross revenue inexcess of $50,000 for services performed for the interstate transportation of goodsbetween various States of the United States.The complaint alleges, the answer admits, and the Trial Examiner finds thatRespondent is engaged in commerce within the meaning of the Act.II.THE UNION INVOLVEDNationalMaritimeUnion of America,AFL-CIO,isa labor organizationadmitting to membership the employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. The factsAs of September 12, 1957, Respondent and the Union had negotiated and executedinNashville, Tennessee, a 4-year agreement covering all unlicensed employees ofRespondent on vessels owned, chartered, and operated by Respondent which, in thiscase, amounted to the MVEleanor Gordon.2 On May 29,1962,Respondent filed a refusal-to-bargain charge against N31U in thismatter with the Board's Twenty-sixth Regional Office in Memphis, Tennessee, which wasdocketed-and subsequently on August22, 1962,administratively dismissed-asCaseNo. 26-CB-192.On June 8,1962,NMU filed its refusal-to-bargain charge against Respondent in theBoard's Fourteenth Regional Officein St.Louis,Missouri, which was there docketed asCase No. 14-CA-2800.On June 11, 1962, V. Lee McMahon, as attorney for Respondent, wrote the RegionalOffice in St. Louis complaining that "out of courtesy to the Board" the Union shouldhave forwarded its charge to the Memphis Regional Office, accusing NMU of a "spitefiling," and concluding "it seems appropriate that this charge filed by the Union shouldbe forwardedand transferredto the Memphis office for consolidation" with Respondent'scharge.By letter datedJune 25, 1962,the General Counsel in Washington, D C, ordered CaseNo. 14-CA-2800 transferred to the Twenty-sixth Regional Office in Memphis, Tennessee,and docketed there as Case No. 26-CA-1310, the present case.On August 13, 1962,Respondent filed its answerin Case No. 26-CA-1310 without objec-tion to suchtransfer.However, at the commencement of the present hearing in Memphis, Tennessee, onOctober 1, 1962,in Case No.26-CA-1310,Respondentmade the following objection to theintroduction of the formal papers herein: ". . . we are going to object to any of theFourteenth Regional papers being introduced unless this letter [Respondent's June 11,1962, letterreferredto above]Is introduced alongwith It."The objectionwas overruled.Subsequently, the June 11 letterreferredto was admittedin evidence. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDArticle I, section 2, of this agreement provided as follows:SEC. 2.The Company agrees to permit only accredited representatives of theUnion to board its vessels in any port at any time, for the purpose of carrying onlegitimate union activities.The Union agrees to cooperate in the conduct ofunion activities aboard the boats, in order that such activities may not interferewith normal operations of vessels or proper supervision by the master.This agreement also contained the following section regarding insurance:SEC. 4.The Union shall take out insurance mutually satisfactory to theCompany and the Union which will protect the Company and its agents, char-terer, operator, and subsidiary of affiliated companies for any claim, loss, damage,or liability for loss of life, or injury occurring to a representative of the Unionwhile on the property or aboard any vessels owned, chartered or leased by theCompany.At all times material here the Union has had such a blanket insurance policy withlimits of $25,000/$50,000 covering all companies and ships under contract withNMU, such as Respondent here.So far as thisrecord shows, things went well under this contract until May 9,1961.During this period NMU patrolmen regularly visited theEleanor Gordonand, infact,were "welcomed" aboard by the master and the crew at any place inthe river where boarding was possible.On one occasion, at least, such a patrolmanremained aboard theEleanor Gordonfor a 10-hour stretch while the boat pliedbetween twopointsin the Mississippi River.Among other changes made in or about the fall of 1960 was a change in thecorporate structure of Respondent making the same into a Tennessee corporationrather than the Delaware corporation which it had been previously. In additionabout the same time a change in the home port of theEleanor Gordonwas made fromWilmington, Delaware, to Memphis, Tennessee.On May 10, 1961, the Union received the following letter over the signature ofW. G. Heckman, manager insurance department:MID-AMERICA TRANSPORTATION COMPANYFiscal Office: 301 Olive StreetSt.Louis 2, MissouriNATIONAL MARINE UNION OF AMERICA,2031/2North 7th Street,St. Louis 1, Missouri.MAY 9, 1961.GENTLEMEN: In my position as manager of insurance for Mid-America Trans-portation Company, I have advised Operations that no employee of a unionshould be permitted to board Mid-America Transportation Company vessels, atany place, or for any reason, until such time as they have provided Mid-America Transportation Company with a certificate of insurance coveringaccidents of authorized representatives of their particular union.Limits of this public liability policy should be in the amounts of $100,000/$300,000 bodily injury.The certificate of insurance should indicate that Mid-America Transportation Company will not be liable for injuries to such unionrepresentatives while on board.By letter dated May 25, 1961, the Union notified Respondent that Respondent'sunilateral demand for insurance with such limitations amounted to a violation of theterms of the existing contract between them.By letter on the same letterhead dated June 26, 1961, Respondent over the signa-ture of Noble L. Gordon, president, gave the Union notice of its desire to terminatethe agreement dated September 12, 1957.That agreement terminated by its own terms on September 12, 1961.On February 19, 1962, the Board conducted a secret ballot election among "allunlicensed employees of the Employer's towboat, Eleanor Gordon, excluding mas-ters,mates, pilots, chief engineers, assistant engineers, office clerical employees,guards, professional employees, and supervisors," the admitted appropriate unit.Asa result of this election, the Regional Director for the Fourteenth Region certifiedNMU as the exclusive collective-bargaining representative of the employees in saidunit.Sometime in March 1962, but prior to March 23, NMU Port Agent WilliamTrussa telephoned Respondent at its St. Louis office and requested that negotiationsfor a contract covering the employees in the appropriate unit aboard theEleanor MID-AMERICA TRANSPORTATION COMPANY331Gordonbegin.As President Gordon was not available at this time, Trussa left sucha message.The answer to this requestcamein the form of a letter from the office of Attor-neys McMahon and Zempel in St. Louis, Missouri, dated March 23, 1962, whichread as follows:As labor counsel for Mid-America Transportation Company, we have beenadvised of your call to their fiscal office here in St. Louis.This is to advise you that all labor negotiations are handled by Mr. ThomasKirkpatrick, General manager of the Company, who can be reached at theirgeneraloffices at 1112 UnionPlantersBankBuilding,Memphis, Tennessee.All communicationsconcerninglabor contract matters should be addressedto him at that address.In accordance withthisinformation, Trussa, by letter dated March 28, 1962, toThomas KirkpatrickinMemphis,Tennessee, renewed his request thatnegotiationsbegin.On April 3, Kirkpatrick answered 3 that he was going on vacation untilApril 22, but would be glad to meet with NMU "on any day during the week ofApril 23 to 28, in Memphis."On April 9, Trussa suggested on the grounds of the convenience of the parties andeconomy that the meeting be held at the Mark Twain Hotel, St. Louis.Two weeks later, on April 23, 1962, Kirkpatrick answered this letter as follows:Your letter of April 9, came to my attention upon my return today fromvacation.My counsel's advice is that under the National Labor Relations Board prece-dent where attorney's offices are located and where the Union does business isnot paramount.He advises that the cases indicate that bargaining negotiationsshould take place where the plant is located and where the controversyexists.Since our operation is mobile, and we are unable to hold negotiations on theboat, we must select a convenient location.We are a Tennessee corporation with principal offices in Memphis, and I amin charge of operations and labor relations including the bargaining, and at alltimes have to be available to the employees and the operations of the Company.Therefore, we have suggested Memphis as a central location. I am not locatedin St. Louis, and it would be extremely inconvenient to me and would work ahardship on the company operations for me to have to bargain in St. Louis.Memphis is not only near the center of our operations, but most of ouremployees live in the Tennessee-Kentucky area.All these factors were recog-nized by the National Labor Relations Board when it held the election inPaducah, Kentucky.Since you have raised the question of cost, we will providefacilities inMemphis, Tennessee, at no cost to the Union.From your letter we are unable to determine whether it was your intentionto suggest a meeting on April 30 or May 3.We are available on May 3, and suggest a meeting in the Conference Roomat the Holiday Inn, Memphis, Tennessee, at 2:00 p.m. Please confirm this dateand if that was not your intention, please giveus a rangeof dates to select inkeeping with our commitments.On May 14, Trussa wrote Kirkpatrick that "we consider the Company'sadamantinsistence on meetinginMemphis, Tennessee, for the purpose of negotiations a de-liberate attempt to put obstacles in the path of reaching a collective-bargaining agree-ment."After reiterating his belief that St. Louis was "the most practical and accessi-ble locale" for the negotiations, Trussa suggested "as a compromise" that thenegotiations take place at Paducah, Kentucky, where the Board had conducted therepresentative election on February 19.The letterhead on this and all subsequent letters by Respondent read as follows:MID-AMERICAN TRANSPORTATIONCOMPANY1112 Union Planters Bank BuildingMailing Address:P.O. Box 75Memphis 1, TennesseeJAckson 5-5353The address listed proved to be an office of Peabody Coal Company as did the telephonenumber.However,theMid-America name did appear in a subsidiary location on theoffice door. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 21, 1962, Kirkpatrick replied in pertinent part as follows:With reference to your letter of May 14, 1962, we fail to see bow the Com-pany's desire to meet with you in Memphis, where we maintain our generaloffice, and in the State of our incorporation is more of an obstacle to collective-bargaining than your absolute refusal to meet with us there.Contrary to your analysis of our situation, St. Louis is not "the most practicaland accessible locale" for our Company to meet with you. It so happens thatas general manager of the Company, in charge of labor relations, my workrarely requires me to be in St. Louis. The location of our attorneys has nothingto do with the matter of convenience for the Company because they are em-ployed to work at our convenience. If you expect to have any of the employeespresent during the negotiatingsessions,Memphis will be more centrally locatedand readily accessible to the crew members than will St. Louis.After all, theUnion as well as the Company, should be interested in the individual employees.The only justification for your suggestion of Paducah, Kentucky, as a meetingplace is that it is located about half way between Memphis and St. Louis.Wedo not transact business in the State of Kentucky, and are in no position to enterinto any negotiations or contracts in that State . . . .If for some reason you are adamant about not meeting with us in Memphis,you may select any other point in Tennessee,and we will meet with you in theplace of your selection on May 28 .We awaityour selection of a city in Tennesseeand will hold May 28 avail-able until we hear from you. [Emphasis supplied.]Trussa's answer of May 28, 1962, was short and to the point:We will not be meeting with you on May 28, 1962, and we will take appro-priate action in view of your refusal to meet in any location except in the Stateof Tennessee.On May 29, 1962, as noted heretofore, Respondent filed refusal-to-bargaincharges against NMU in the Board's Regional Office in Memphis.The Union filed charges of refusing to bargain against Respondent on June 8,1962, in the Board's Regional Office in St. Louis.While that ended all correspondence in regard to bargaining, in the meantime onMay 11, 1962, union patrolman Lloyd Tungent was refused access to theEleanorGordonat lock and dam No. 27 at Granite City, Illinois, on orders of the master.This set off a new phase of the correspondence.On May 15 Trussa wrote Kirkpatrick as followsOn May 11, 1962, our representative endeavored to board the M/V EleanorGordon for the purpose of conferring with nonsupervisory employees, offwatch, who we representThe captain refused to permit our representative to board the boat.I am calling your attention to this because I am sure you are not aware ofyour agent's denying your employees the opportunity of conferring with theirbargaining representative while off watch.Please reply immediately as to what steps you are taking to correct youragent's unfair practice.Kirkpatrick answered on May 24 as follows:We have yourletter ofMay 15, 1962.In order for your representatives to board the M/V Eleanor Gordon it isnecessary that you first obtain a pass issued by myself.For your information, there are certain requirements that you will neces-sarily meet before the pass is issued.If you find that you are interested in a pass, be assured we will be happyto advise you of the requirements.After Trussa had expressed interest in obtaining such passes on June 4, Kirk-patrick informed him on June 15 as follows:This is with reference to your letter of June 4, 1962, concerning your represen-tatives boarding our boat for the purpose of conferring with members of yourunion.In order forus to issuea pass to your representatives, we would require, onadvice of our insurance underwriters, a certified copy of an insurance policycovering our company for death or bodily injury to the union representativesin amounts of not less than $300,000 for each person and $500,000 for eachaccident in American companies satisfactory to Mid-America. MID-AMERICA TRANSPORTATION COMPANY333Also, we will need an agreement from your union, indemnifying Mid-AmericaTransportation Company, its agents, charterers, operators, subsidiaries or affil-iated companies, underwriters, vessels, and owners of any vessel for which theindemnified parties, or any of them act as agent, from and against any claim,loss, damage or liability for loss of life, bodily injury or damage caused toproperty, including that of Mid-America, or any of the other indemnified parties,caused by the representatives of the Union while on our property or aboardany vessel owned, operated, chartered or leased by any of the indemnifiedparties.Also, on advice of our underwriters, visits of your representatives shall belimited to times when the vessel is in port and is not moving barges or otherwiseoperating.Upon receipt of certified copy of proper insurance policies the indemnityagreement signed by duly authorized union officers, and the name or names ofyour representatives you wish to have a pass, we shall be glad to issue a passto not more than two representatives to board our vessels .4On June 11, 1962, at lock and dam No. 26, at Alton, Illinois, NMU patrolmanBarry Wilson asked permission of the master of the MVEleanor Gordonfor per-mission tocome aboard and talk to the crew members.The captain refused suchpermission saying that Wilson "would have to call the St. Louis office to get per-missionto come aboard the Eleanor Gordon."B. ConclusionsThere are in this case only two issues : (1) whether Respondent's adamant-anditwas adamant-refusal to meet for the purpose of negotiations at any place but inthe State of Tennessee constituted a refusal to bargain; (2) whether Respondent'sunilateral changing of theinsurancerequirements and the requirement of passes inorder to gain access to the MVEleanor Gordonalso amounted to a refusal to bargainas wellas interference,restraint, and coercion.Upon the certification of NMU as the exclusive representative of the unlicensedpersonnel on board theEleanor Gordonon February 28, 1962, it became incumbenton Respondent to "meet at reasonable times and confer in good faith" with NMUupon request.Admittedly that request was made early in March 1962 only to bemet with Attorney McMahan's note that such request had to be made to KirkpatrickinMemphis, Tennessee.This little requirement delayed negotiations for a month.Then upon "counsel's advice" Kirkpatrick, acknowledging that "a convenient loca-tion," exclusive of the motor vessel, must be selected for the negotiations, insistedthat such convenient location could only be found in the State of Tennessee. Respond-ent's brief describes Kirkpatrick's reasoningas follows:He gave the following reasons why the meeting should be held in Memphis:(1) that normally bargaining negotiations should take place where the plantis located and where the controversy exists, but since the operation of a towboatisa mobile operation, the location should be a convenient one; (2) that theRespondent is a Tennessee corporation with its principal office in Memphis;(3) that Kirkpatrick as general manager is in charge of operations and laborrelations including bargaining, and at all times has to be available to theemployees and operations of the Company; (4) that Kirkpatrick is not locatedin St. Louis, and it would be extremely inconvenient for him to have to bargainin St. Louis; and (5) that Memphis is not only near the center of the Company'soperations, but most of the employees reside in the Tennessee-Kentucky area.On May 14, 1962, Trussa addressed a letter to Respondent at Memphisinsist-ing that St. Louis was the most practical and accessible locale for both sidesfor the conduct of negotiations, but proposing "a compromise meeting place"of Paducah, Kentucky.The next episode in the correspondence was a letter dated May 21, 1962,from Kirkpatrick to Trussa denying Trussa's contention that St. Louis was"the most practical and accessible locale" for the meeting.Kirkpatrick said inhis letter that Memphis would be more readily accessible to the crew membersthan St. Louis, that the Respondent does not transact business in the State ofKentuckyand is in noposition to enter any negotiations or contracts in that`During the happier period of relations between the Union and Respondent prior toMay 9, 1961, union patrolmen had been welcomed aboard MVEleanor Gordonwithoutthe necessity of passes and solely on the strength of the $25,000/$50,000 Insurance policymentioned heretofore. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDState, and that transportation in and out of Paducah was very poor.Kirkpatrickthen offered to meet any place in Tennessee on May 28, and suggested Nashvillesince that was where the last contract between the Respondent and the Unionwas negotiated.Of the arguments thus put forth by Kirkpatrick, after advising with his attorneys,only item No. 1 is accurate and true.As to item No. 2 it is true that Respondent refers in its correspondence to theoffice in Memphis as its "principal" office and that in St. Louis as its "fiscal" office.The evidence, however, disclosed that the Respondent's so-called "principal" officein Memphis consisted in the main, if not entirely, of the name of Mid-America in asubsidiary position on the door of a small Peabody Coal Company office and a tele-phone listing in the telephone directory.When this number was called, the answeringtelephone operator announced "Peabody Coal Company" and appeared unfamiliarwith the names of Respondent's personnel.On the other hand, Respondent's so-called "fiscal" office in St. Louis is exclusivelythat of Respondent separate and distinct from Peabody Coal Company. It is alsoabout twice the size of the combined office in Memphis. It is from this St. Louis"fiscal" office that theEleanor Gordonis dispatched and receives its daily orders andto which she reports daily. It is also the St. Louis office which receives the payrollrecords and pays the employees.The record further shows that insurance mattersare handled in the St. Louis office where Insurance Department Manager Heckmanhas his office.Respondent's President Noble L. Gordon, and Capt. W. P. Fouts, Respondent'sdispatcher, as well as Heckman, reside in St. Louis whereas the record shows thatGeneral Manager Kirkpatrick and Respondent's Port Engineer 5 Collins reside inPaducah, Kentucky.The map of the United States indicates that neither St Louisnor Paducah is within daily commuting distance of Respondent's "principal" office.Respondent refused to respond to General Counsel's subpena requesting "thenames, address, title and duty to all employees and officers" of Respondent workingin the Memphis and in the St. Louis office on the somewhat astounding ground thatRespondent "does not have any books, records, correspondence and documents"showing that information.Nor did Respondent produce any such evidence.Con-sequently this record does not show a single employee or officer of Respondent whoworks in the Memphis office.Under these circumstances, the Trial Examiner has no hesitation in finding that,although Respondent is a Tennessee corporation and thus maintains an office in theState, its main, or "principal," office is located in St. Louis, Missouri.As to item No 3, Kirkpatrick signs his letters as Respondent's general manager andAttorney McMahan is on record as stating that Kirkpatrick is in charge of laborrelations.He also did execute the September 12, 1957, bargaining agreement withNMU. No doubt Kirkpatrick has to be "available to the employees and operationsof the Company." But he would be just as "available" to both in St. Louis as hewould be in Memphis-perhaps more so. This is particularly so in view of thelocation of his residence.As to item No. 4, it is true that Kirkpatrick is not located in St. Louis and no doubtitwould be "inconvenient" for him to bargain there.On this question of conveniencethere can be no doubt but that the convenience of everybody else involved in thenegotiations between Respondent and NMU, except that of Kirkpatrick perhaps,would have been best served by meeting in St. Louis where all the others, includingRespondent's firm of attorneys, were located and where Respondent had its records.As to item No. 5, contrary to Kirkpatrick, Memphis is not the "center" of theoperations of theEleanor Gordon.The evidence shows without contradiction thatduring the 8 months of the year when the upper Mississippi River is free of ice MVEleanor Gordonplied from the Peabody Coal Company dock in St. Louis to theSt. Paul-Minneapolis area with barges of Peabody Coal Company coal and returnedto the Peabody dock in St. Louis with barges loaded with grain.During the other4 months of the year the evidence showed that theEleanor Gordonplied betweenthe Peabody dock in St. Louis and Uniontown, Kentucky, and Green River carryingcoal except for five or six trips it made from the Peabody dock in St. Louis toMyrtle Grove, Louisiana, and returnSo far as this record shows these last tripsare the only times that MVEleanor Gordoneven so much as passed Memphis, withor without stopping, during the past 3 years.Obviously the center of theEleanorGordon'sactivitieswas not Memphis or within over 100 miles of Memphis. On theother hand, St. Louis was such center for it was from St. Louis that theEleanor5 Incorrectly described in the transcript as "report engineer." MID-AMERICA TRANSPORTATION COMPANY335Gordonwas dispatched,and received all its orders, it wasSt.Louis to which thevessel reported,itwas fromSt. Louis thatthe employees'payroll records were keptand the employees paid,and it was in St. Louisthatthe records including insurance ofthe motor vessel werekept.Any reasonableman, not intent on bargaining only inthe State ofTennessee,would recognizeSt. Louis as the "mostpractical and accessiblelocale" in which to conduct negotiations regarding the appropriate unit involvedhere-despite its slight inconveniencefor Kirkpatrickpersonally.As for thenew item introducedin Kirkpatrick's letter ofMay 21 that "Respondentdoes not transact business in the Stateof Kentuckyand is in no position to enterinto negotiations or contracts in that State,"Kirkpatrickmust havedreamed thisone up as no respectablelawyer would haveso advised him.PerhapsKirkpatrickhad forgottenthe fact that,while Respondent was a Delaware corporation, it hadsuccessfullynegotiated its September12, 1957, contract with NMU in Nashville,Tennessee.It is also worthy of note thatKirkpatrickshould use such specious reasoning inorder to reject Padacuh,Kentucky,as a compromiseplace for thenegotiations, whenPaducahiswhere he himselflived andwas thus most convenient for him.Where anemployer and the bargaining agent of its employeesconductthe negotia-tions for a labor agreementactually isa matterof little orno moment.The impor-tant element is that the two parties sit down as reasonablemen with theintent anddesire to arrive at a mutually agreeablecontract.The locale, ofcourse, shouldbe the most convenient and economical for all concerned and where records necessaryfor the negotiationsare readily available.It is quite obviousthatRespondent here was motivatedby no suchinterest.Itisnoteworthy thatevenbeforehisfirst letter regarding negotiations to Trussa,Kirkpatrickdetermined,upon adviceof counsel,to conductsuch negotiations onlyin the State of Tennessee.As noted heretoforeeven withthe adviceof able counselRespondent was unableto advanceone logical-or accurate-reason to sustain itsargument on a point so unimportant that it should neverhave been raised exceptfor thepurposesof delay or,perhaps, to secure whatever advantage might be con-sidered available to Respondentfromthe Tennessee so-called right-to-work law.A reasonableman intent and desirous of reachingamutually satisfactory laboragreementwould haveseen that convenience and economydictatedSt.Louis asthe location of such negotiationsif forno other reason thanthatRespondent's so-called fiscalofficethere housed records ofthe Respondentimportantto thenegotia-tions as wellas the fact that onlyone man,Kirkpatrick himself, would have had totravel to reachthe bargaining table.Respondent's intransigence on this point continued even at the hearing when counselfor Respondent refusedto respond to a Board subpena requesting the names,titles,and duties of Respondent's employees in its Memphis and in its St. Louis offices aswell as the "schedule or itinerary" of theEleanor Gordonfrom1960 to date oncounsel's truly amazing statementthatRespondenthad no such records.If true,Respondent is not only a unique organizationbut alsoin violation of several otherstatutesof the United States.Under thecircumstances here, theTrialExaminer is constrained to find thatRespondent's insistence that bargainingwith NMU take place only in theState ofTennessee was advancedby Respondentas a stratagemto delay orprevent bargaining,provedRespondent'sbad faith and convicted Respondent of refusing to bargainwith NMU asthe exclusive representative of the employees in the appropriate unitin violation of Section 8(a) (5) and(1) of the Act.Thatbrings this discussion to the second issue, to wit,whether Respondent's uni-lateralrefusal of access to theEleanorGordontoNMU patrolmenand the condi-tioning of such access upon issuance of greater insurance coverage,allegedly becauseof claimedJones Actliability, andthe otherconditions unilaterallyset byRespondentalso violated Section 8(a)(5) and (1) of the Act.The undisputedfacts show that the blanket insurancepolicy with $25,000/$50,000liabilitylimits has for years proved satisfactory to all shipping companies dealingwith NMUfor the granting of access to their vessels to NMU patrolmen.In fact ithad been satisfactoryto this Respondent-untilMay 9, 1961,some 6 months priorto the expiration of the then existing agreement between Respondent and NMU. Inaddition it is undisputed that in all the years this blanket policy has been in existencethere has never been a recovery made thereon or,as a matter of fact,a claim madeunder thatpolicy.Yet, Respondent here has now demanded as of May24, 1962,that NMU provideinsurancewith $100,000/$300,000 liabilitylimits in order for its patrolmen to qualifyfor permission to board theEleanor Gordon"when in port and not operating." It isof further significance that Respondent with its one vessel valued at something less 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan $1,000,000 should be requiring 12 times the insurance coverage required byany other shipping company, one of whom, atleast,the United States Lines, has onevessel, SSUnited States,to which NMU patrolmen have access, valued at more than65 times that of theEleanor Gordon.In view of the number of shipping companiestogether with the value of their ships which are satisfied with the $25,000/$50,000insurance limits together with the experience under that blanket insurance policy, itwould seem that Respondent here is making both an unreasonable and unnecessarydemand. In fact the demand is so unreasonable and so unnecessary as to lead tothe conclusion that, like the requirement that bargaining be carried on only in theState of Tennessee, Respondent's ulterior motive therein is to hinder, if not prevent,bargaining.Respondent implied throughout the hearing that the increased liability limits werenecessitated by the increasing size of recoveries under the Jones Act.The one thingRespondent failed to do-or attempt to do-was to show the applicability of theJones Act to NMU patrolmen. That applicability is highly doubtful.In an effort to justify its position Respondent produced a letter dated May 21, 1962,on the letterhead of "Neare, Gibbs & Co., River Marine Underwriters" over thesignature of one "Harry M. Mack, President," answering an inquiry of May 16 byRespondent, which advocated the requirement of insurance with $300,000/$500,000limits covering the union patrolmen visiting the vessel.The reasoning behind thisopinion is so generalized as to warrant the characterization of nebulous.TheJones Act is not even mentioned.The author thereof was not called to identify hiswork and therefore could not be subjected to cross-examination in regard thereto.Instead Respondent called Paul Zempel, of counsel for Respondent, who identifiedMack's signature and testified further that he had had this letter before him whileassistingKirkpatrick draft his letter of June 15, 1962, to NMU in which insurancewith $300,000/$500,000 limits was demanded as a condition to the issuances ofpasses to patrolmen.But it was on May 11, 1962, that Respondent first refused patrolman LloydTunget access to theEleanor Gordonand, therefore, some 5 days prior to Respond-ent's first inquiry of its insurance broker which was made on May 16, the very dayRespondent received NMU's letter of May 15 objecting to such refusal.Conse-quently Respondent's refusal of access could not have stemmed from advice fromits insurance brokers In fact the dates of the correspondence clearly indicate that theNeare, Gibbs & Co. letter's was nothing more than an afterthought and attempt tojustify the prior refusal of access which had been made theretofore for other reasons.Under all the circumstances here the unilaterally made conditions and restrictionsupon the right of access of NMU patrolmen to the crew upon theEleanor Gordon,a right long and well established in the law, appeared to have been created by Re-spondent as one more maneuver or machination in order to hinder and/or preventcollective bargaining as required by law.Preventing the bargaining representativefrom conferring with its members in the appropriate unit must necessarily eitherhamper or completely prevent bargaining.As such this maneuver or machinationconstitutes a refusal to bargain in violation of Section 8(a)(5) and (1) of the Act.The Trial Examiner so findsBy refusing to bargain with the Union as herein found, Respondent has interferedwith, restrained, and coerced employees in the exercise of the rights guaranteed tothem in the Act in violation of Section 8(a) (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.6 On May 9, 1961, Heckman had ordered that patrolmen be denied access until insurancewith $100,000/$300,000 was provided.There is no showing that this was done on adviceof the Insurance brokers.7It must be noted thatZempelwas also attorney for Neare, Gibbs & Co. trying theirJones Act cases.He testified he did not assist in the preparation of the May 21 letter.Zempel was also Respondent's only witness which recalls the apocryphal story of theaccused awaiting trial who telegraphed his attorney: "Come defend me and bring yourown witnesses "See Canon 19 of the "A B A Canons of Professional Ethics" andVanderbilt Products, Inc. v. N.L.RB,297 F. 2d 833 (C.A. 2). METROPOLITAN LIFE INSURANCE COMPANYV. THE REMEDY337Having found that the Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.The Trial Examiner has found that the Respondent has refused to bargain withthe Union as the exclusive representative of the employees in the appropriate unit.It will therefore be recommended that, upon request, Respondent bargain collectivelywith the Union as the exclusive representative of its employees in the appropriateunit and that such bargaining take place in St. Louis, Missouri. If an understandingis reached, such understanding is to be embodied in a signed agreement.Further,Respondent is to grant to authorized NMU patrolmen access to theEleanor Gordonunder the same blanket insurance policy with limits of $25,000/$50,000, as hasproved satisfactory to all other shipping companies with agreements with NMU.Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Mid-America Transportation Company is an employer within the meaning ofSection 2(2) of the Act, and is engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.National Maritime Union of America, AFL-CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.3.All unlicensed employees of Respondent's towboat,Eleanor Gordon,excludingmasters, mates, pilots, chief engineers, assistant engineers, office clerical employees,guards, professional employees, and supervisors as defined in the Act constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act.4.On February 28, 1962, and at all times material thereafter, NMU was and nowis the exclusive representative of Respondent's employees in the said appropriate unitfor the purpose of collective bargaining within the meaning of Section 9(a) of theAct.5.By its adamant insistence on and after April 3, 1962, that negotiations betweenRespondent and NMU take place only in the State of Tennessee and by insisting uponunnecessary and unreasonable conditions for granting permission to union patrol-men to board theEleanor Gordonon and after May 11, 1962, Respondent has re-fused to bargain with the Union as the exclusive representative of all its employeesin the above-described appropriate unit, and has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) of the Act.6.By the conduct described in paragraph 5, above, Respondent has interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act, and has thereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]MetropolitanLifeInsurance CompanyandInsuranceWorkersInternational Union,AFL-CIO.Case No. 4-CA.-2769.March11, 1963DECISION AND ORDEROn January 7, 1963, Trial Examiner Samuel M. Singer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-141 NLRB No. 37.